 O R. COOPER AND SON2070. R. Cooper and SonandChauffeurs, Teamstersand HelpersLocal 26, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America. Case 38-CA-2098June 25, 1976SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn September 15, 1975, the National Labor Rela-tions Board issued a Decision and Order I in theabove-captioned proceeding, adopting, as modified,the Decision of the Administrative Law Judge datedMarch 14, 1975, and directing the Respondent,interalia,tomake whole Donald D. Schaffer, Sr., HughWalker, Tommy R. Hall, Daniel R. Berry, JonathanD. Haynes, and Steven W. Clem for their losses re-sulting from the Respondent's unfair labor practicesin violation of Section 8(a)(1) and (3) of the Act. Acontroversy having arisen over the amount of back-pay due under the terms of the Board's Order, theOfficer-in-Charge for Subregion 38 on April 2, 1976,issued and duly served on the Respondent by regis-tered mail on or about April 2, 1976, a backpay spec-ificationand notice of hearing setting forth theamount due the discriminatees under the Board's Or-der and notifying the Respondent that it must file atimely answer pursuant to Section 102.54 of theBoard'sRules and Regulations. The Respondentfailed to file an answer.On May 3, 1976, counsel for the General Counselfiled with the Board in Washington, D.C., a Motionfor Summary Judgment based on Respondent's fail-ure to file an answer in compliance with Section102.54 of the Board's Rules and Regulations. TheBoard on May 12, 1976, issued an order transferringthe proceeding to the Board and Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentdid not file a response to the Notice To Show Cause.Pursuant to the provisions -)f Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:'220 NLRB 287Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides, in pertinent part, as follows:(a) . . . The respondent shall, within 15 daysfrom the service of the specification, if any, filean answer thereto . . . .(c) . . . If the respondent fails to file any an-swer to the specification within the time pre-scribed by this section, the Board may, eitherwith or without taking evidence in support ofthe allegations of the specification and withoutnotice to the respondent, find the specificationto be true and enter such order as may be appro-priate... .The backpay specification, issued by the Officer-in-Charge for Subregion 38 and served on Respon-dent by registered mail on or about April 2, 1976,specifically states that, pursuant to Section 102.54 ofthe Board's Rules and Regulations, the Respondentshall file an answer to the specification and that, ifsuch answer fails to deny allegations of the backpayspecification in themanner required under theBoard's Rules and Regulations and the failure to doso is not adequately explained, such allegations shallbe deemed to be admitted to be true and the Respon-dent shall be precluded from introducing any evi-dence controverting them. The Respondent failed torespond to the Notice To Show Cause and, therefore,the allegations of the General Counsel's motion thatthe Respondent has not filed an answer to the spec-ification stand uncontroverted. As the Respondenthas not filed an answer to the specification nor of-fered any explanation for its failure to do so, in ac-cordance with the rules set forth above, the allega-tions of the specification are deemed to be admittedas true and are so found by the Board.Accordingly, the Board finds, on the basis of theallegations of the backpay specification, which areaccepted as true, the facts are as set forth therein;concludes that the net backpay due the discrimina-tees,Donald D. Schaffer, Sr., Hugh Walker, TommyR. Hall, Daniel R. Berry, Jonathan D. Haynes, andSteven W. Clem, is as stated in the computations ofthe specification; and hereinafter orders that pay-ment be made by the Respondent to each discrimina-tee listed below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,O. R. Cooper and Son, Urbana, Illinois, its officers,225 NLRB No. 29 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDagents, successors, and assigns, shall make wholeeach of the discriminatees named below by paymentto each of them of the amount set forth adjacent tohis name, plus interest accrued at the rate of 6 per-cent per annum, to be computed in the manner speci-fied inIsis Plumbing & Heating Co.,138 NLRB 716(1962), until payment of all backpay due, less taxwithholding required by Federal and state laws:Donald D. Schaffer, Sr.$7,406.892Hugh Walker3,923.45Tommy R. Hall1,695.01Daniel R. Berry6,452.16Jonathan D. Haynes133.47Steven W. Clem156.212This amount reflects the correction of an inadvertent mathematical er-ror in computation